Dear Mr. Duval:
On behalf of the Terrebonne Parish School Board (the "School Board"), you requested the opinion of this office concerning whether or not the approval of the Attorney General is required when a third party administrator hired by the School Board retains counsel to represent the School Board in claims and actions brought against the School Board.
La.R.S. 42:261 generally prohibits most public bodies from retaining or employing any attorney or counsel to represent it generally or, except as provided in R.S. 42:263, to retain or employ any special attorney or counsel for any compensation whatever to represent it in any special matter, or pay any compensation for any legal services whatever. In the 2001 Regular Session, the legislature amended R.S. 42:261 (B) to authorize city or parish school boards to employ or retain their own attorneys to represent them generally. LSA-R.S. 42:263 prohibits parish school boards, city school boards and other local or state boards from retaining or employing any special attorney or counsel to represent it in any special matter or pay any compensation for any legal services whatever unless a real necessity exists, made to appear by a resolution thereof stating fully the reasons for the action and the compensation to be paid. The resolution then shall be subject to the approval of the attorney general and, if approved by him, shall be spread upon the minutes of the body and published in the official journal of the parish.
Accordingly, the School Board may retain counsel to represent it generally. The School Board may also retain special counsel to represent it, with the approval of the Attorney General, when a real necessity exists. If the counsel is retained by a third party, there is no requirement that the Attorney General approve the retention of counsel provided that the School Board does not pay compensation for legal services to such attorney. In the event that the third party administrator requests or requires the School Board to pay compensation for legal services, approval of the Attorney General for the retention of such counsel is necessary.
Trusting this adequately responds to your request, we remain
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________________ MARTHA S. HESS ASSISTANT ATTORNEY GENERAL
RPI/MSH